Not for Publication in West’s Federal Reporter


          United States Court of Appeals
                       For the First Circuit


No. 06-2531

                              VALTER PRELA,

                               Petitioner,

                                     v.

                        PETER D. KEISLER,*
          ACTING ATTORNEY GENERAL OF THE UNITED STATES,

                               Respondent.



              ON PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                                  Before

                     Torruella, Circuit Judge,
                   Selya, Senior Circuit Judge,
                     and Lipez, Circuit Judge.


     Andrew P. Johnson and Law Offices of Andrew P. Johnson, on
brief for petitioner.
     Andrew Oliveira, Trial Attorney, Office of Immigration
Litigation, Civil Division, U.S. Department of Justice, Peter D.
Keisler, Assistant Attorney General, Civil Division, and Richard M.
Evans, Assistant Director, on brief for respondent.



                           October 19, 2007




*
   Pursuant to Fed. R. App. P. 43(c)(2), Acting Attorney General
Peter D. Keisler is substituted for former Attorney General
Alberto R. Gonzáles as respondent.
            TORRUELLA, Circuit Judge.          On October 4, 2006, the Board

of Immigration Appeals ("BIA") adopted and affirmed the decision of

an Immigration Judge ("IJ") rejecting Petitioner Valter Prela's

claims for asylum, withholding of removal, and relief under the

Convention Against Torture ("CAT").                 The IJ found significant

inconsistencies in Prela's story, but Prela did not address those

inconsistencies before the BIA.               Prela now appeals the BIA's

decision,   arguing   that    the   IJ's       credibility    finding    is   not

supported by the record, and that the IJ failed to consider whether

Prela is eligible for CAT relief.            After careful consideration, we

deny the petition for review.

                              I. Background

            Prela is a native and citizen of Albania. His claims for

asylum, withholding of removal, and CAT relief stem from his and

his   family's   support     of   the    Democratic      Party    in    Albania.

Particularly, Prela alleges that his family has suffered "severe

and   longstanding    persecution       at    the    hands   of   the   Albanian

authorities."    His family was banished from their village after

Prela's father spoke out against the Communist Party then in power.

His father, a leader in the Democratic Party, was eventually killed

in 1993.

            Prela also claims that his younger brother, Arjan, was

later murdered by Socialists after he attempted to make a report to

a Democratic Party newspaper denouncing the corruption of the


                                    -2-
Socialist government.      Authorities, however, apparently ruled the

death an accident. Shortly after Arjan's death, the family changed

their "well-known, especially, among the Socialist Party, last

name"1 to "Prela."

           The deaths of his father and brother only spurred Prela's

support   of   the   Democratic   Party,    despite   a   forty-eight   hour

detention in September 1998, and another "stop" by the Socialists

on the street.       Prela then became a member of the election staff

for the June 24, 2001 election.           His duties included organizing

meetings for the Democratic Party candidates and speaking about the

benefits of democratic government.         During the election campaign,

Prela claims that he was threatened, stopped, and assessed fines.

           The most serious incident Prela describes occurred on the

day of the election.      Prela explains that he witnessed Socialists

"caus[ing] chaos" at his assigned polling station. When he reported

the improper activities to the station chairman, a Socialist, he

was asked to leave the station.      He refused and was dragged away.

On his way home, he was severely beaten by "three masked men [who]

came from [a] police van." When he attempted to report the beating

to the police, he was threatened for filing a "false accusation."

           On June 30, 2001, Prela participated in a demonstration

against the Socialist Party's corruption related to the election.



1
   It is unclear from the record and the parties' briefs exactly
what Prela's original last name was.

                                    -3-
He was hit by police with a rubber stick, taking several days to

recover.

            In July 2001, Prela was summoned to court regarding his

accusation against the police, but he decided not to appear.                   He

received another summons in September 2001.             Shortly thereafter,

fearing for his safety, he decided to leave Albania.

            Prela did not seek asylum upon his entry into the United

States.    Rather, he waited until he was issued a Notice to Appear

on May 23, 2002, charging him with being removable.

            The IJ found significant inconsistencies in the evidence

presented   in   support     of   Prela's    story.     For   example,      Prela

testified that his father was killed by a group of Socialists and

ex-communists while giving a speech in Likmetaj, and Prela's mother

stated in an affidavit that his father was killed during a meeting

of the Democratic Party.          The Democratic Party, however, wrote a

letter stating that Prela's father was killed in the town of Ishem

by a group of criminals.      In addition, Prela stated that he changed

his last name to "Prela" on October 12, 2000, but his Democratic

Party   membership   card,    issued    in   March    1996,   bears   the    name

"Prela."    The IJ also noted that he was unclear as to how changing

his name would make Prela safer, given that he worked in a store

bearing the family's real last name.           Similarly, Prela testified

that he went into hiding after the summonses were issued, though he

was "hiding" in his own home and still working at the store.


                                       -4-
            The most notable inconsistency, according to the IJ, was

Prela's testimony regarding his June 24, 2001 arrest and beating.

Prela testified before the judge that he spent two days in the

hospital after his beating.          In his affidavit, however, Prela had

stated that he was sent home after just a few hours.                     Moreover,

Prela had given three different times -- 4:30 p.m., 7:30 p.m., and

11:00 p.m. -- for when the incident with the police allegedly

occurred.

            Based in part on these inconsistencies, the IJ found that

Prela had not borne the burden of proof that he was the victim of

past   persecution,    that    he    had   a   well-founded      fear    of    future

persecution, or that it was more likely than not that he would be

persecuted or tortured if returned to Albania.                As a result, the IJ

denied Prela's claims and ordered him removed.

            The BIA upheld the IJ's denial of relief to the extent

that it was based upon an adverse credibility finding.2                       The BIA

stated   that   it   found    no    reason     to   disturb   the   IJ's      adverse

credibility determination, noting that on appeal Prela had not

addressed   the   "significant       inconsistencies      between       the    asylum

application, testimony and documentary evidence on matters which go

to the heart of the claim."



2
   The IJ had also found that "[e]ven viewing [Prela's] testimony
in the best possible light to him, . . . what he has actually shown
is that while participating in demonstrations which ended up
violently, that he was abused by police."

                                       -5-
                               II. Discussion

           While we normally review the BIA's decision as the final

agency order, we look to the IJ's decision to the extent it was

adopted and affirmed by the BIA.         Simo v. Gonzáles, 445 F.3d 7, 11

(1st Cir. 2006).       We review the IJ's findings, including his

credibility determination, to determine whether they are "supported

by reasonable, substantial, and probative evidence on the record

considered as a whole."       Bocova v. Gonzáles, 412 F.3d 257, 262 (1st

Cir. 2005) (quoting INS v. Elías-Zacarías, 502 U.S. 478, 481

(1992)).     We will not reverse unless "any reasonable adjudicator

would be compelled to conclude to the contrary." 8 U.S.C. § 1252

(b)(4)(B).

           First, Prela argues that the BIA erred in affirming the

IJ's adverse credibility finding because the IJ's finding is not

supported by substantial evidence in the record when viewed as a

whole.       We   disagree.      The    IJ   specifically   described   the

inconsistencies upon which he relied, and those inconsistencies are

supported by the record.        See Long v. Gonzáles, 422 F.3d 37, 40

(1st Cir. 2005) ("The IJ must provide specific reasons for its

determination that, in turn, are supported by the evidence.").

Moreover, those inconsistencies are substantial and go to the heart

of Prela's claims of persecution and torture.               See Bojorques-

Villanueva v. INS, 194 F.3d 14, 16 (1st Cir. 1999) ("[A]n adverse

credibility determination cannot rest on trivia but must be based


                                       -6-
on discrepancies that involved the heart of the asylum claim."

(internal quotation marks omitted)).              In particular, the strongest

evidence in support of Prela's claims concerns his June 24, 2001

arrest and beating, but his contradictory testimony casts into

substantial doubt not only the extent of the incident but also the

veracity of Prela's statements.

             Prela   argues   in    this    court    that    the     contradictory

statements noted by the IJ are in fact not inconsistent.                      With

respect to his father's death, he points out that the ex-communists

whom   he   testified   assassinated        his    father    are   criminals,   as

described by the Democratic Party's letter.              He also explains that

he joined the Democratic Party in 1996, explaining the "issue date"

on his membership card, but that the particular card with his new

last name was issued much later, after he had changed his name to

Prela.      We note first that Prela apparently did not make these

arguments before the BIA, and so they are waived.                       Molina de

Massenet     v.   Gonzáles,   485    F.3d     661,     664    (1st    Cir.   2007)

("[A]rguments not raised before the BIA are waived due to a failure

to exhaust administrative remedies.").              In any event, Prela still

has not explained the more significant inconsistencies regarding

the June 2001 incident.

             Second, Prela argues that the IJ erred in denying him

relief under the CAT because he did not consider the CAT claim

separate from the asylum claim.            Prela is incorrect, however.         It


                                      -7-
is clear from the IJ's decision that he considered whether Prela

had satisfied the standard for CAT relief. He correctly identified

Prela's burden of proof, stating "that it is more likely than not

that he would be tortured if removed to the proposed country of

removal," and that "[t]he torture must be inflicted by or at the

instigation of or with the consent or acquiescence of a public

official or other person acting in an official capacity."   See Ang

v. Gonzáles, 430 F.3d 50, 58 (1st Cir. 2005); 8 C.F.R. § 208.16

(c)(2).   He then based his denial of relief on the inconsistencies

in the record previously described, finding that Prela's testimony

did not establish that it was more likely than not that he would be

tortured if returned to Albania.   The record does not compel us to

conclude otherwise.   See Stroni v. Gonzáles, 454 F.3d 82, 90 (1st

Cir. 2006).

                          III. Conclusion

           For the reasons enumerated above, we deny the petition

for review.

           Denied.




                                -8-